MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-14-00826-CV

                   IN THE INTEREST OF J.M., A MINOR CHILD




   Appeal from the County Court at Law of Washington County. (Tr. Ct. No. 7443).


TO THE COUNTY COURT AT LAW OF WASHINGTON COUNTY,
GREETINGS:

      Before this Court, on the 5th day of March 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                    This case is an appeal from the final judgment signed
             by the trial court on October 2, 2014. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the
             Court affirms the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered March 5, 2015.
              Panel consists of Chief Justice Radack and Justices Brown
              and Lloyd. Opinion delivered by Justice Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




May 15, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT